 MEDFORD STEEL COMPANY21thereafter, prepare and cause to be served upon the parties a supple-mental tally of ballots.CHAIRMAN HEIIZOG and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction.MEDFORD STEEL COMPANYandLARRY TURNER.Case No. 36-CA-128.February 6,1951Decision and OrderOn December 1, 1950, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report and a sup-porting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the additions and modifications hereinafterset forth.1.The Respondent contends that it discharged Larry Turner be-cause he wasted "too much time talking."On the basis of the factsdetailed in the Intermediate Report, the Trial Examiner concludedthat Turner was discharged because of his union activities.The TrialExaminer made no finding, however, as to whether Turner had mis-conducted himself as the Respondent asserts.The record does notsupport the Respondent's defense.Manager Hawkins testified thathe received complaints of an unstated nature from Foreman C. D.Hershiser about Turner, but Hawkins gave no testimony as to any mis-conduct on the part of Turner, and Hawkins did not deny Turner'scredited testimony that he had never received any complaint fromHawkins about talking excessively.Foreman Hershiser likewise ad-mitted in his testimony that he did not complain to Turner about his^ i'uisuant to theprovisions of Section 3 (b) of the Act, as amended,the National LaborRelations Boaid has delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds,and Styles].93 NLRB No. 10. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged excessive talking.Hershiser merely gave general testimonythat he recommended Turner's discharge for "wasting too much timetalking" and because "he was not able to perform the amount of workthat should be performed."Thus the record contains no specific testi-mony as to any misconduct by Turner, and we find it difficult to believethat if, in fact, the Respondent had observed Turner in excessive talk-ing, it would not have at least mentioned the matter to hin.More-over, Samuel J. Davis, who preceded Hershiser as Turner's foreman,credibly testified that he never observed Turner talking; that Turnerwas as good a worker as the other employees ; and that Hawkins nevercomplained to Davis about Turner's work or conduct.,On the basis of the foregoing, we find that Turner did not engagein an excessive amount of talking during working hours. In anyevent, we agree with the Trial Examiner for the reasons set forth inthe Intermediate Report that the Respondent discharged Turner be-cause of his union activities and not because of any misconduct on hispart.Accordingly, we find that by discharging Turner on June 24,1949, the Respondent discriminated in regard to hire and tenure ofemployment to discourage membership in the Union in violation ofSection 8 (a) (3) of the Act, thereby interfering with, restraining,and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8 (a) (1) thereof.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Medford SteelCompany, Medford, Oregon, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Discouraging membership in Local 72, International Brother-hood of Boilermakers, Iron Shipbuilders and Helpers of America,AFL, or in any other labor organization of its employees, by discrimi-natorily discharging any of them, or by discriminating in any othermanner in regard to their hire, tenure of employment, or any term orcondition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 72, International Brother-hood of Boilermakers, Iron Shipbuilders and Helpers of America,AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collective bar-gaining or other mutual aid or protection, or to refrain from any orall ofsuch activities except to the extent that such right may be MEDFORD STEEL COMPANY23affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Larry Turner immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges, and make him whole in themanner set forth in the section of the Intermediate Report entitled,"The Remedy," for any loss of pay which he may have suffered as aresult of the Respondent's discrimination against him.(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due and the rightof reinstatement antler the terms of this Order.(c)Post immediately at its plant in Medford, Oregon, copies ofthe notice attached to the Intermediate Report and marked AppendixA.2Copies of such notice, to be furnished by the Regional Directorfor the Nineteenth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the ResAndent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Intermediate ReportMr. H. J. Merrick,for the General Counsel.Mr. Larry Turner,of Central Point, Oreg.,pro se.Mr. Alfred P. Blair,of Eugene, Oreg., for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed by Larry Turner, an individual, the General Counselof the National Labor Relations Board, herein respectively called the GeneralCounsel and the Board, issued his complaint dated August 2, 1950, againstMedford Steel Company, Medford, Oregon, herein called the Respondent, al-2Said notice is hereby amended by deleting the words, "The recommendations of a TrialExaminer,"and substituting in lieu thereof, the words, "A Decision and Order." Inthe event that this Order is enforced by a decree of a United States Court of Appeals, thereshall be inserted before the words, "A Decision and Order," the words, "A Decree of theUnited States Court of AppealsEnforcing." 24DECISIONSOF NATIONALLABOR RELATIONS BOARDleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the charge, the complaint, and notice of hearingwere duly served upon the parties.With respect to unfair labor practices the complaint alleges that the Re-spondent discriminatorily discharged Larry Turner, an employee, on June 24,1949, because of his activities on behalf of Local 72, International Brotherhoodof Boilermakers, Iron Shipbuilders and Helpers of America, AFL, herein calledthe Union, and by said discharge interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held before the undersigned Trial Examiner,duly designated by the Chief Trial Examiner, in Medford, Oregon, on November2 and 3, 1950. The General Counsel and the Respondent were represented bycounsel; Turner appeared in his own behalf.All parties participated in thehearing, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issuesAt theopening of the hearing counsel for the Respondent submitted a motion for dis-missal which, by agreement of counsel, was allowed to serve as the Respondent'sanswer, in which it denied the commission of any unfair labor practices.Themotion to dismiss was denied.At the conclusion of the hearing said motionwas renewed, and ruling upon it was reserved. Disposition of this motion ismade in the findings, conclusions, and recommendations appearing below.Op-portunity to file briefs with the Trial Examiner was waived. Counsel for theRespondent and the General Counsel argued orally, upon the recordUpon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGSOF FACTITIIE BUSINESS OF THE RESPONDEAFrMedford Steel Company is an Oregon corporation, engaging at Medford,Oregon, in the business of steel warehousing and steel fabrication. In the courseof its business the Respondent annually purchases goods valued at more than$260,000, 95 percent of which are shipped to the Respondent from points outsidethe State of Oregon. Its annual sales total more than $375,000, more than 50percent of which are to firms engaged in intei state commerce.The Respondentconcedes the Board's jurisdiction.II.THELABOR ORGANIZATION INVOl VEDLocal 72, International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, AFL, is a labor organization admitting to membership em-ployees of the Respondent.III.THE UNFAIR LABOR PRACTICESFor a period of several years before March 1949, employees of the Respondenthad been represented in collective bargaining by the International Associationof Machinists, herein called the MachinistsAccording to the testimony of FredHawkins, the Respondent's owner and manager, it was necessary that his em-ployees be in some union, because his business dealt with concerns which them-selves were "affiliated with building trades." MEDFORD STEELCOMPANY25Early in 1949 it appears that Hawkins' interest, for some reason, shifted fromthe Machinists to the Union.He requested a business agent of the Union tolocate a foreman for him, and as a result Samuel J. Davis, a member of theUnion, was hired for the supervisory position.Hawkins testified : "Well, it wasmy own decision to have somebody in there, and at the time the Boilermakerswere there it seemd like a good idea to hear the Boilermakers and hear what theyhad to offer."Hawkins sent to the Union for a copy of their contract.Havingreceived and examined the contract, however, Hawkins testified that he hadagain changed his mind, because of certain provisions in it unfavorable from hisview, as to overtime and field pay.In March of 1949 Larry Turner was hired as a welder. He worked underDavis until the latter left the latter part of May.At the time Turner was hiredemployees were discussing the relative merits of the Machinists and the Union,the question having been formally raised by the filing of a petition for certifica-tion with the Board by the Union on March 16, 1949. A consent election wasagreed upon in May, and a Board election was held on May 23, between theUnion and the Machinists.Because of the close vote and a challenged ballot, a run-off election was heldJune 9.This time the Union obtained a clear majority and on June 17 wascertified by the Regional Director.Between the two elections Hawkins openly told employees that he wanted theMachinists to win because he "couldn't see" the Union's field and overtime scale.He further declared that if the Union won there would be no overtime.Several days passed after the run-off election without a representative of theUnion, which had its office in Portland, Oregon, appearing at the plant to nego-tiate a contract.Some of the employees, having voted for the Union, becameconcerned at the delay, and selected Larry Turner as spokesman to communicatewith the Union.He telephoned to the union office on June 21, but was informedthat the business agent was absentThe following day the business agent-senta telegram to Turner, addressing him at the Respondent's plant, to the effect thathe would not be able to come to Medford for a few days. This message wasreceived, over the telephone, by the Respondent's bookkeeper, and relayed toTurner.Two days later, on June 24, the telegraph company delivered a confirmationof the telegram to the plant. It was addressed to Turner, but was opened in theoffice and carne to the attention of Hawkins about 2 hours before the close of thatworkday.Hawkins had Turner's pay check made out in full, and called himto his office at the end of the shift.He told the employee : "Larry, there's rumorsaround that you aren't happy here."Turner replied that he could be happier.Hawkins then declared that it was not his custom to have anyone working forhim who was unhappy, handed the employee his pay check with the telegramattached to it, and said, "By God, Larry, I can do my own negotiating with theBoilermakers."As to the foregoing facts the record contains no substantial dispute.Hawkins testified, however, that he actually discharged Turner for reasonsother than his communication with the Union.He claimed that some time beforeJune 24 he had decided to fire Turner, as soon as he could obtain a replacement,because he had received "several" complaints from Foreman C. D. Hershiserabout Turner.Hershiser succeeded Davis early in June.Hawkins did nottestify as to the nature of these complaints, nor did he deny Turner's testimony 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat no supervisor hadevercriticized him either as to the quantity or qualityof his work.'Foreman Hershiser, a member of the Machinists, testified that on "several"occasions he had recommended Turner's discharge to Hawkins because the em-ployee was "wasting too much time talking."He admitted that he could recallno occasion, however, when he had ever approached Turner himself with a com-plaint of any kind.Upon this paucity of evidence the Respondent rests its defenseThe TrialExaminer considers it insufficient to negate the reasonable inference, drawn fromthe preponderance of undisputed evidence, that Hawkins actually dischargedTurner in resentment against the employee's communicating with the Unionrepresentative.His remark to Turner as he handed him his discharge pay, "By God, Larry,I can do my own negotiating with the Boilermakers" plainly revealed the sub-ject paramount in his mindFuthermore, it is undisputed that a few minutesafter discharging Turner, Hawkins told employee L. Q. Smith that while hehad "no business" seeing Turner's wire from the Union, it "kind of burned"him up.Hawkins himself testified that the telegram first came to his atten-tion "about two hours" before the close of the day-and that at about thesame time he had had the employee's pay check made out.The Trial Examiner is convinced, and finds, that Turner was actually dis-charged, on June 24, 1949, because of his activity on behalf of the Union, therebydiscouraging membership in the Union and interfering with, restraining, andcoercing employees in the exercise of rights guaranteed in, Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action which will effectuate the policies of the Act.It has been found that the Respondent has discriminated in regard to the hireand tenure of employment of Larry Turner. It will be recommended that theRespondent offer to him immediate and full reinstatement to his former or1Late in the hearing the Respondent introduced a document, purporting to bedrawn upfrom certain records, showing that the Respondent charged customers for fewerhours thanTurner actually put in on some jobs. The document is meaningless, absent more explana-tion than appears in the recordIn any event, counsel for the Respondent offered it, notas the basis for the discharge, but only to rebut certain testimony of Davis to the effectthat Turner "put out the same amount ofwork as everyone else." MEDFORDSTEEL COMPANY27substantially equivalent position' and make him whole for any loss of pay hemay have suffered as a result of the discrimination against him by payment tohim of a sum of money equal to that which he would have earned as wages fromJune 24, 1949. to the date of the offer of reinstatement.Loss of pay shall becomputed on the basis of each separate calendar quarter or portion thereof dur-ing the period from the Respondent's discriminatory action to the date of aproper offer of reinstatement.The quarterly periods, herein called quarters,shall begin with the first day of January, April, July and October. Loss of payshall be determined by deducting from a sum equal to that which he wouldnormally have earned.for each such quarter or portion thereof, his net earnings,'if any, in other employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter.'In accordance with theWoolworthdecision, it will be recommended that theRespondent, upon reasonable request, make available to the Board and its agentsall records pertinent to an analysis of the amount clue as back pay.The unfair labor practices found reveal on the part of the Respondent sucha fundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustrated unless the Respondent is re-quired to take some affirmative action to dispel the threat. It will be recom-mended, therefore, that the Respondent cease and desist from in any mannerinterfering with. restraining, or coercing its employees in the exercise of rightsguaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe ease, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 72, International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, AFL, is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LarryTurner, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By such discrimination and by interfering with, restraining, and coercingemplo3 ees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publicationin this volume.]2The Chase National Bank of the City of New 'York, an Juan, Puerto RicoBranch,65 NLRB 8273CrossettLumber Company,8 NLRB 440, 497-84FTV.WoolworthCompany,90 NLRB 289